 

Exhibit 10.1

 

Fiscal Year 2019 Officer Bonus Plan

The Personnel and Compensation Committee of the Board of Directors of
Electromed, Inc. (the “Company”) has established the Fiscal Year 2019 Officer
Bonus Plan (the “Bonus Plan”) for officers of the Company, including its named
executive officers. The Bonus Plan is effective for the fiscal year ending June
30, 2019 and provides an opportunity for each participant to earn an annual cash
bonus based on Company revenue growth versus the fiscal year ended June 30, 2018
(subject to achievement of threshold earnings before interest and taxes
(“EBIT”)). The committee has established target payouts of 50.0% and 30.0% of
annual base salary for our Chief Executive Officer and Chief Financial Officer,
respectively, under the Bonus Plan. The following summarizes the potential
payments under the Bonus Plan:

·Company revenue growth below minimum performance will not result in any payouts
under the Bonus Plan.

·Company revenue growth between minimum and target performance will result in a
potential bonus payout starting at 50.0% and increasing in increments of 25.0%
of the participant’s respective target payout for every whole percent of revenue
growth in excess of minimum performance.

·Company revenue growth equal to target performance will result in a potential
bonus payout equal to 100.0% of the participant’s respective target payout.

·Company revenue growth above target performance will result a potential bonus
payout equal to 100.0% of the participant’s respective target payout, plus
additional increments of 8.0% of their target payout for every whole percent of
revenue growth in excess of target performance up to 200%, and additional
increments of 5.0% of their target payout for every whole percent of revenue
growth in excess of 200% of target performance.

Notwithstanding the foregoing, Company revenue growth also will not result in
any payout unless EBIT also exceeds an established threshold amount. Company
revenue growth above target performance will only increase the resulting payout
as a percent of target if EBIT also exceeds an amount equal to the threshold
EBIT amount plus an additional increment of 30.0% of threshold EBIT for every
whole percent of revenue growth in excess of target performance.

 